Citation Nr: 1033374	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  04-23 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES


1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional gastrointestinal disability, to include residuals of a 
bowel obstruction.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional skin disability, to include aggravation of pre-
existing melanoma.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional lower extremity disability, to include swelling, poor 
balance, and immobility.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to October 
1953.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon 
which denied entitlement to compensation under 38 U.S.C.A. § 1151 
for residuals of a bowel obstruction; additional lower extremity 
disability to include swelling, poor balance, and immobility; and 
melanoma.  Although the RO adjudicated the bowel obstruction and 
lower extremity claims as a single issue, the Board has 
recharcterized these claims as separate issues due to the 
distinct anatomical regions involved.

The Veteran presented testimony before the undersigned Veterans 
Law Judge at the RO in September 2006.  A transcript of this 
hearing has been associated with the Veteran's VA claims folder.  
In April 2008, the Board remanded the case to the Appeals 
Management Center (AMC)/RO for additional development.  The 
appeal is now properly returned to the Board for further 
appellate consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran does not experience additional gastrointestinal 
disability, to include residuals of a bowel obstruction, that was 
a result of carelessness, negligence, lack of proper skill, or 
error in judgment on the part of VA in furnishing medical 
treatment to the Veteran, or was the result of an event that was 
not reasonably foreseeable.

2.  The Veteran does not experience additional skin disability, 
to include aggravation of pre-existing melanoma, that was a 
result of carelessness, negligence, lack of proper skill, or 
error in judgment on the part of VA in furnishing medical 
treatment to the Veteran, or was the result of an event that was 
not reasonably foreseeable.

3.  The Veteran's lower extremity disability was not incurred as 
a result of carelessness, negligence, lack of proper skill, or 
error in judgment on the part of VA in furnishing medical 
treatment to the Veteran, or was the result of an event that was 
not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 
U.S.C. § 1151 for additional gastrointestinal disability, to 
include residuals of a bowel obstruction, due to hospital care, 
medical or surgical treatment, or examination furnished under any 
law administered by VA are not met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.361 
(2009).

2.  The criteria for compensation under the provisions of 38 
U.S.C. § 1151 for additional skin disability, to include 
aggravation of pre-existing melanoma, due to hospital care, 
medical or surgical treatment, or examination furnished under any 
law administered by VA are not met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.361 
(2009).

3.  The criteria for compensation under the provisions of 38 
U.S.C. § 1151 for additional lower extremity disability due to 
hospital care, medical or surgical treatment, or examination 
furnished under any law administered by VA are not met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.

In the present case, pursuant to the Board's remand instructions, 
in April 2008 and February 2010 letters the AMC advised the 
Veteran of the types of evidence that he needed to send to VA in 
order to substantiate the claim, as well as the types of evidence 
VA would assist in obtaining.  Specifically, he was advised in 
the February 2010 letter as to what the evidence must show to 
support the claims for compensation under 38 U.S.C.A. § 1151.  In 
addition, he was informed in both letters of the responsibility 
to identify, or to submit evidence directly to VA, and that the 
RO would obtain any VA records or other identified medical 
treatment records.  Additionally, the February 2010 letter, as 
well as an additional letter from the RO dated in September 2006, 
informed the Veteran as to how VA assigns effective dates and 
disability ratings, evidence that can affect those assignments, 
and VA's and the Veteran's respective duties in obtaining 
evidence.
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO readjudicated the issues on appeal by means of the 
Supplemental Statement of the Case (SSOC) sent to the Veteran and 
his representative in May 2010, after the September 2006, April 
2008 and February 2010 notice letters were provided.  Given this 
readjudication and that the Veteran has not submitted any further 
evidence or information supporting entitlement to the benefits 
sought, the Board finds that the timing defect has been cured in 
this case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or supplemental statement of the case, is sufficient to 
cure a timing defect).

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained the identified private and VA 
outpatient treatment records. Moreover, VA examinations and 
medical opinions were provided in January 2010 and April 2010.  
Those examination reports have been reviewed, and are found to be 
adequate.

The Board additionally finds that the there has been substantial 
compliance with its April 2008 remand directives, as the above-
cited April 2008 and February 2010 VCAA notice letters were sent 
to the Veteran, VA medical opinions were obtained, and the claims 
were readjudicated in May 2010 with consideration of additional 
evidence following the January 2006 SSOC.  See Dyment v. West, 13 
Vet. App. 141 (1999) (noting that a remand is not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.  The Board additionally 
observes that all appropriate due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2009).  The Veteran has 
retained the services of a representative and, as indicated 
above, he testified at a personal hearing before the undersigned 
in September 2006.  

Accordingly, the Board will proceed to a decision.

II.  Pertinent Law and Regulations

According to 38 U.S.C.A. § 1151, a veteran who incurs an injury 
as a result of VA care or medical treatment may receive 
compensation if certain enumerated requirements have been 
satisfied.  Norvell v. Peake, 22 Vet. App. 194, 197-98 (2008); 
Loving v. Nicholson, 19 Vet. App. 96, 99 (2005).  Specifically, 
the statute provides that such compensation may be paid for a 
"qualifying" additional disability (or "qualifying" death), 
not the result of the veteran's willful misconduct. 38 U.S.C.A. § 
1151(a).  The Board parenthetically notes that Congress amended 
this statute (effective October 1, 1997), prior to the filing of 
the Veteran's November 2001 claim.  See VAOPGCPREC 40-97; 63 Fed. 
Reg. 31,263 (1998); see also Loving, 19 Vet. App. at 100 
(discussing implementing regulation 38 C.F.R. § 3.361, applicable 
to claims received on or after October 1, 1997).  Thus, at the 
time the Veteran submitted his claim (and currently), a 
"qualifying" additionally disability means that the disability 
was caused by hospital care, medical or surgical treatment, or 
examination furnished to the Veteran by VA and that the proximate 
cause of the disability was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151; accord Norvell, 22 Vet. App. at 
198; see 38 C.F.R. § 3.361.

VA implemented regulations to effectuate the October 1997 
amendment to 
38 U.S.C.A. § 1151 in August 2004.  See 69 Fed. Reg. 46,426 
(August 3, 2004); accord 38 C.F.R. § 3.361.  This regulation 
mirrors the provisions of the amended 
38 U.S.C.A. § 1151 and similarly provides that for claims 
received by VA on or after October 1, 1997, as here, to establish 
that the veteran has undergone additional disability (or death) 
due to hospital care, medical or surgical treatment or 
examination, the claimant must show actual causation.  38 C.F.R. 
§ 3.361(a), (c). That is, "[t]o establish causation, the 
evidence must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's additional 
disability or death," and merely showing that a veteran received 
care, treatment, or examination and that the veteran has an 
additional disability or died does not alone establish cause.  38 
C.F.R. § 3.361(c)(1); see Norvell, 22 Vet. App. at 198 (noting 
that "[t]o be entitled to VA benefits [under 38 U.S.C.A. § 
1151], any additional disability must not be merely coincidental 
with VA medical treatment, but must stem from some fault in the 
care that was provided . . . .").

In order to determine whether a veteran has an "additional 
disability," VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim is 
based to the veteran's condition after such care, treatment, 
examination, services, or program has stopped.  VA considers each 
involved body part or system separately.  38 C.F.R. § 3.361(b).

Additionally, with respect to causation, the regulation defines 
"proximate cause" as "the action or event that directly caused 
the disability or death, as distinguished from a remote 
contributing cause," and in order to establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or death, it 
must be shown that such care caused the veteran's additional 
disability or death, and that VA failed to exercise the degree of 
care that would be expected of a reasonable health care provider.  
38 C.F.R. § 3.361(d), (d)(1).

Moreover, VA hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress of a 
disease or injury for which the care, treatment, or examination 
was furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

Finally, whether the proximate cause of a veteran's additional 
disability or death was an event "not reasonably foreseeable" 
is in each claim to be determined based on what a reasonable 
health-care provider would have foreseen.  38 C.F.R. § 
3.361(d)(2).  Thus, the event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health-care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health-care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

38 U.S.C.A. § 5107 sets forth the standard of proof applied in 
decisions on claims for veterans' benefits.  A veteran will 
receive the benefit of the doubt when an approximate balance of 
positive and negative evidence exists.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  Thus, when a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  Wells 
v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  A claim will be denied only if a 
preponderance of the evidence is against the claim.  See Alemany 
v. Brown, 9 Vet. App. 518, 519-20 (1996).

III.  Factual Background

The Veteran contends that he developed a bowel obstruction, 
incurred additional lower extremity disability, and aggravated 
his pre-existing melanoma as a result of inaction on the part of 
his VA caregivers at the time of his move from Massachusetts to 
Oregon in June 2001.  The Veteran specifically maintains that he 
received regular VA treatment for a variety of nonservice-
connected conditions before his move.  Such treatment included 
over 20 different prescription medications.  See active 
medication list in VA treatment records dated May 4, 2001. The 
Veteran reports that upon moving to Oregon in June 2001 he 
attempted to continue treatment at VA facilities close to his new 
home, but was told that the waiting list for a primary care 
physician was long and that he would have to wait some time.  See 
Board Hearing Tr. at 3-4.  The Veteran maintains that without a 
primary care physician his medication supply was interrupted, 
which in turn caused the aforementioned increase in disability.

The Veteran also maintains that his Massachusetts VA caregivers 
were dismissive of his complaints of stomach pain, lower 
extremity difficulty, and skin problems in the months leading up 
to his move and that VA's refusal to immediately provide him with 
a primary care physician upon his move to Oregon compounded the 
problem.  He specifically attributes such inaction and lack of 
proper treatment to his development of a bowel obstruction in 
August 2001 and to the alleged worsening of his melanoma and 
lower extremity disability.

Review of the Veteran's treatment records reveals that in the 
months leading up to his move, he was treated by VA for a host of 
maladies including bilateral pedal edema, arthritis of multiple 
joints and epigastric pain, which was noted to be consistent with 
dyspepsia or gastroesophageal reflux disease (GERD).  A history 
of peptic ulcer disease, gastrointestinal bleeding, and prior 
fundoplication were also noted as were three separate malignant 
melanoma excisions in November 1998, January 1999, and November 
2000.  No recurrence of melanoma was identified immediately prior 
to the Veteran's move.

The Veteran's VA treatment records also include a progress note 
dated in July 2001, approximately one month after the Veteran's 
move, in which the Veteran's Massachusetts VA primary care 
physician reported that the Veteran had contacted him seeking to 
enlist his assistance in obtaining a VA primary care physician in 
Oregon.  The progress note recounted the Veteran's report that he 
had attempted to obtain a VA primary care physician in Oregon, 
but that wait times were up to six months.  The Massachusetts VA 
physician also noted that his queries with VA facilities in 
Oregon yielded the same results and that he was advised to 
continue to provide the Veteran with his necessary prescriptions.  
Arrangements were apparently made at that time to have the 
Veteran's prescriptions mailed to him until he could be assigned 
a new primary care physician in Oregon.  Although the Veteran 
indicated at his hearing that he was unable to say exactly how 
long he was without medications following his move, based on the 
date of the July 2001 progress note, such period appears to have 
been at most one to two months.  
See id. at 12.

Treatment records following the Veteran's move show that he was 
admitted to the Mt. Hood Medical Center in August 2001 with a 
five day history of abdominal pain, nausea, and vomiting.  He was 
diagnosed with a small bowel obstruction and underwent a surgical 
repair of the same.  Other private treatment records following 
the Veteran's move indicate that he continued to be treated for 
various gastrointestinal conditions after his bowel obstruction, 
including GERD and Barrett's esophagus.  The same treatment 
records also note regular treatment for arthritis and a decreased 
range of lower extremity motion.  Skin lesions were also noted.

Pursuant to the Board's remand instructions, a VA opinion 
addressing Veteran's claimed additional gastrointestinal 
disability was obtained in January 2010.  The examiner, who 
reviewed the Veteran's entire claims folder, opined that:

The medical records indicate that the patient had 
a prior hiatal hernia repair (he has a midline 
abdominal incision).  The surgery was done over 20 
years ago.  The operative report from [August] 
2001 was reviewed and states "SBO [small bowel 
obstruction] adhesions from previous surgery.  
H[istory] of abdominal pain, distention, 
vomiting."  At surgery, he was found to have 
complete obstruction of his mid small bowel 
secondary to adhesions.  Postoperatively recovered 
without any complications . . . In my opinion, the 
nature and etiology of the patient's bowel 
obstruction was from adhesions due to a PRIOR 
abdominal surgery, as confirmed by the operative 
report.  In addition, the patient suffers NO 
residual disability from his prior bowel 
obstruction.  He has no abdominal pain or other 
complaints that would be attributable to this.  
Finally, there is no evidence whatsoever that the 
bowel obstruction was in any way related to 
interruption of prescription medications or 
failure to adequately assess his complaints.

The Veteran subsequently presented for a VA skin and lower 
extremity examination in April 2010.  The examiner, who reviewed 
the Veteran's claims folder, documented the Veteran's history and 
conducted a physical examination of the Veteran, opined as 
follows concerning the lower extremities:

[I]t is not likely that his additional lower 
extremity disability which would either be his 
venous stasis dermatitis or edema is due to 
interruption of prescriptions or [is the] result 
of VA care . . . [L]ower extremity edema can occur 
as a person ages.  It is not directly due to VA 
health care or interruption of medication in any 
way.  It is also not likely due to carelessness, 
negligence, lack of proper skill, error in 
judgment, on the part of the VA.

With regard to the Veteran's skin, the April 2010 examiner 
opined: 

It is not likely that the veteran incurred any 
additional skin disability including aggravation 
of his melanoma as a result of the VA medical care 
including interruption of prescription medications 
or failure to adequately assess his complaints.  
Veteran's melanoma was likely caused by 
independent factors, possibly environmental, 
genetic or hereditary factors that are not related 
to his care at the VA . . . His melanoma or basal 
cell carcinoma is not likely due to 
careless[ness,] negligence, lack of proper skill, 
error in judgment on the part of the VA as well. 

IV.  Analysis

As was noted in the law and regulations section above, to 
substantiate a claim under 38 U.S.C.A. § 1151, the evidence must 
show that VA treatment caused additional disability, and that 
such additional disability was the result of negligence, 
carelessness or the like on the part of VA or was due to an event 
not reasonably foreseeable.  

The Board therefore must first determine whether the Veteran 
experienced additional disability as a result of the switch in VA 
facilities in June 2001 and resultant disruption in his 
medication regimen.  The questions of whether the Veteran has 
additional disability as the result of VA treatment and, if so, 
whether any such disability is the result of  negligence or is 
not a foreseeable consequence  of  VA medical care are dependent 
on an analysis of the medical evidence with due consideration of 
the other evidence, of record, including lay evidence.  In any 
event, the Board does not have the medical expertise to resolve 
medical questions, and must rely on the medical and other 
evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The Board obtained VA medical opinion addressing these questions 
in January and April 2010.  No other competent medical opinion 
regarding the existence, etiology, and foreseeability of the 
Veteran's alleged additional disabilities resulting from the June 
2001 change in VA providers and disruption in medication regimen 
is of record.  

With respect to the claims for additional gastrointestinal 
and skin disabilities, as detailed above both the January 
2010 and April 2010 VA examiners specifically opined that 
the Veteran did not incur additional disability for purposes 
of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151, to include consideration of prior abdominal surgery 
and aggravation of pre-existing melanoma.  There is no 
competent medical evidence to the contrary.  While he is 
competent to describe his symptoms, the Veteran is not 
competent to make the medical determination that his 
symptoms were caused or aggravated by his VA treatment or 
alleged lack thereof.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Accordingly, lacking competent medical evidence of 
additional disability, the gastrointestinal and skin claims 
fail on this basis alone. 

With respect to the remaining claim and the matter of additional 
disability, the April 2010 VA examiner conceded additional lower 
extremity disability, namely venous stasis dermatitis or edema.  

The Board must now determine whether such additional disability 
is due to carelessness, negligence, etc. on the part of VA.  The 
Veteran does not allege that the additional lower extremity 
disability was the result of an event which was not reasonably 
foreseeable or that the treatment he received was performed 
without his informed consent, and there is no evidence to the 
contrary.  Instead, the Veteran's argument in this case centers 
on the issue of negligence.  See, e.g., the Veteran's October 16. 
2001 claim.  

The April 2010 VA examiner specifically opined on this matter, 
stating that the Veteran's additional lower extremity disability 
is not directly due to VA health care or interruption of 
medication in any way.  

There is no competent medical evidence to the contrary.  The only 
evidence in the claims file serving to link the Veteran's claimed 
additional lower extremity disability to negligence on the part 
of VA emanates from statements made by the Veteran himself.  It 
is now well settled, however, that laypersons without medical 
training, such as the Veteran, are not qualified to render 
medical opinions regarding matters such as determinations of 
etiology, which call for specialized medical knowledge.  See 
Barr, Espiritu and Layno, supra.  The Veteran's statements in 
this regard are accordingly lacking in probative value.

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claims for benefits pursuant 
to 38 U.S.C.A. § 1151.  If he was dissatisfied with the opinions 
of the January and April 2010 VA examiners, he had the 
opportunity to submit a medical opinion or opinions in his favor 
of his claims.  Though he has stated that doctors have informed 
him that there was negligence on the part of VA (see, e.g., the 
June 2004 Form 9), he has failed to produce any such statements 
in his favor.  See 38 U.S.C.A. § 5107(a) (it is the claimant's 
responsibility to support a claim for VA benefits); see also 
Board Hearing Tr. at 17-18.  

Accordingly, the competent medical evidence of record indicates 
that any additional lower extremity disability experienced by the 
Veteran was not due to carelessness, negligence, lack of proper 
skill, and error in judgment on the part of VA, and the claim 
fails on this basis.  

In summary, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claims of entitlement to compensation under 38 U.S.C.A. 
§ 1151.  The benefits sought on appeal are accordingly denied. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional gastrointestinal disability, to include residuals of a 
bowel obstruction, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional skin disability, to include aggravation of pre-
existing melanoma, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional lower extremity disability, to include swelling, poor 
balance, and immobility, is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


